United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Adamsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0970
Issued: August 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2015 appellant filed a timely appeal from a January 8, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant timely filed an occupational disease claim for
compensation under 5 U.S.C. § 8122(a).
FACTUAL HISTORY
On November 16, 2014 appellant, then a 64-year-old rural mail carrier, filed an
occupational disease claim alleging that she sustained injury to her neck, shoulders, arms, back,
legs, and feet in the performance of duty. She noted that she had shooting pain, stiffness,
1

5 U.S.C. § 8101 et seq.

soreness, muscle spasms, and numbness. Appellant advised that she first became aware of her
condition and its relation to her federal employment on June 3, 2003. The employing
establishment advised that she gave her supervisor notice of her condition on
November 21, 2014. Appellant did not stop work and continued in her position as a rural carrier.
In a November 24, 2014 statement accompanying the claim, appellant advised that her
position required repetitive movements including, lifting mail, driving four to five hours a day
requiring her to turn her neck and shoulders often, entering and exiting her postal vehicle, going
up and down hills carrying parcels of mail, and walking up and down a ramp to enter and exit the
post office. She also advised that she fell on the dock at work on January 31, 2014.
By letter dated December 1, 2014, the employing establishment controverted appellant’s
claim arguing that most of her conditions were due to age-related degenerative changes or due to
nonwork factors. Appellant and the employing establishment provided numerous medical
documents pertaining to a variety of medical conditions since 2003.
By letter dated December 3, 2014, OWCP advised appellant of the deficiencies in her
claim. Appellant was instructed to submit a questionnaire establishing the factual element of her
claim and was advised of the type of medical evidence needed.
In an undated statement, appellant related that lifting, casing mail, stretching, reaching,
driving, delivering parcels, and turning her neck and head aggravated her condition. She further
noted that she did not have any hobbies or engage in any recreational activities. Appellant also
provided medical evidence that included a December 16, 2014 report from Dr. Nolan Hudson, a
Board-certified internist, who noted treating her for neck, back, and knee pain that was
aggravated by her work duties.
By decision dated January 8, 2015, OWCP denied appellant’s occupational disease claim
as untimely. It found that she did not file her claim within three years of her date of injury,
June 3, 2003, nor did she notify her immediate supervisor within 30 days of her date of injury.
On appeal appellant argued that her date of injury was May 15, 2013 not June 18, 2003.
She noted that her physician diagnosed chronic neck, back, and knee pain that was aggravated by
her duties at work. Appellant argued that she gave her supervisor notice of a January 2014 fall at
work, but she was not given medical attention. She further noted that her pain increased
significantly following her 2014 fall.
LEGAL PRECEDENT
Section 8122(a) of FECA provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.2 Section 8122(b) provides
that, in latent disability cases, the time limitation does not begin to run until the claimant is
aware, or by the exercise of reasonable diligence should have been aware, of the causal
relationship between the employment and the compensable disability.3 The Board has held that,
2

Id. at § 8122(a).

3

Id. at § 8122(b).

2

if an employee continues to be exposed to injurious working conditions after such awareness, the
time limitation begins to run on the last date of this exposure.4 Even if a claim is not timely filed
within the three-year period of limitation, it would still be regarded as timely under section
8122(a)(1) if the immediate superior had actual knowledge of his or her alleged
employment-related injury within 30 days or written notice of the injury was provided within 30
days pursuant to section 8119.5 The knowledge must be such as to put the immediate superior
reasonably on notice of an on-the-job injury or death.6 The Board has indicated that an
employee need only be aware of a possible relationship between his or her “condition” and his or
her employment to commence the running of the applicable statute of limitations.7
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his or her federal employment, such awareness is competent to start the limitation
period even though the employee does not know the precise nature of the impairment or whether
the ultimate result of such affect would be temporary or permanent.8 Where the employee
continues in the same employment after he or she reasonably should have been aware that she
has a condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.9
ANALYSIS
The Board finds that appellant has established that she filed a timely claim for
compensation under the three-year time limitation of section 8122 of FECA.
In a notice of occupational disease (Form CA-2), appellant advised that she became
aware of her condition and its relation to her federal employment on June 3, 2003. Although she
did not file her claim or give notice to her supervisor until 11 years later, she continued her work
as a rural carrier. Appellant claimed that her duties of lifting, casing mail, stretching, reaching,
driving, delivering parcels, and turning her neck and head aggravated her condition. As noted,
the Board has held that, if an employee continues to be exposed to injurious working conditions,
the time limitation begins to run on the last date of this exposure.10

4

See Linda J. Reeves, 48 ECAB 373 (1997).

5

5 U.S.C. §§ 8122(a)(1); 8122(a)(2); see also Larry E. Young, 52 ECAB 264 (2001).

6

Willis E. Bailey, 49 ECAB 511 (1998).

7

Edward C. Hornor, 43 ECAB 834, 840 (1992).

8

Larry E. Young, supra note 5.

9

Id.

10

See id; see also Garyleane A. Williams, 44 ECAB 441 (1993).

3

Because appellant has filed a timely claim for compensation, the case is remanded to
OWCP to further develop and adjudicate the claim. Following this and any other development
that it deems necessary, OWCP shall issue a de novo decision in the case.
CONCLUSION
The Board finds that appellant’s claim was timely filed.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2015 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded to OWCP for further
development consistent with this decision and order.
Issued: August 17, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

